      Case 1:19-cv-00191 Document 1 Filed 04/19/19 Page 1 of 5 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

REA AND AMBER WRINKLE                      §
                                           §
         Plaintiff,                        §
                                           §
v.                                         §     CIVIL ACTION NO. 1:19-cv-00191
                                           §     JURY
SCOTTSDALE INSURANCE                       §
COMPANY,                                   §
                                           §
         Defendant.                        §


              SCOTTSDALE INSURANCE COMPANY’S NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant SCOTTSDALE INSURANCE

COMPANY (“Scottsdale”) files its Notice of Removal to the United States District Court for the

Eastern District of Texas, Beaumont Division, on the basis of diversity of citizenship, and

amount in controversy, and respectfully shows the following:

                              I.      PROCEDURAL BACKGROUND

         1.     On March 8, 2019, Plaintiffs Rea and Amber Wrinkle (“Wrinkle” or “Plaintiffs”)

filed their Original Petition in a case styled Rea and Amber Wrinkle v. Scottsdale Insurance

Company; Cause No. B190080-D, pending in the 163rd Judicial District Court, Orange County,

Texas.

         2.     Scottsdale received a copy of the Plaintiffs’ Original Petition on or about March

25, 2019.

         3.     Scottsdale files this notice of removal within 30 days of receiving Plaintiffs’

Original Petition. See 28 U.S.C. § 1446(b). This Notice of Removal is being filed within one

year of the commencement of this action. see id.



                                                1
6873325v1
04805.431
      Case 1:19-cv-00191 Document 1 Filed 04/19/19 Page 2 of 5 PageID #: 2



         4.       All pleadings, process, orders, and other filings in the state court action are

attached to this Notice as required by 28 U.S.C. § 1446(a).

         5.       Attached hereto are copies of the following documents:

              •   Exhibit 1:    Plaintiffs’ Original Petition

              •   Exhibit 2:    Defendant Scottsdale Insurance Company’s Original Answer to
                                Plaintiffs’ Original Petition

              •   Exhibit 3:    List of Parties and Counsel and Other Information

                                    II.     BASES FOR REMOVAL

         6.       Removal is proper based on diversity of citizenship under 28 U.S.C.

§§ 1332(a)(1), 1441(a), and 1446.

A. Plaintiffs and Defendant Scottsdale are diverse.

         7.       Plaintiffs Rea and Amber Wrinkle are individuals residing in Orange County,

Texas.

         8.       Defendant Scottsdale Insurance Company is incorporated under the laws of the

State of Ohio, with its principal place of business in Scottsdale, Arizona. Scottsdale is therefore

not a citizen of the State of Texas for diversity purposes.

         9.       Thus, this lawsuit is between citizens of different states, and there is complete

diversity of citizenship between Plaintiffs and Scottsdale.

B. The Amount in Controversy Exceeds the Jurisdictional Requirements for Subject
      Matter Jurisdiction.

         10.      In determining the amount in controversy, the court may consider “policy limits...

penalties, statutory damages, and punitive damages.”            St. Paul Reinsurance Co., Ltd. v.

Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v. State Farm Lloyds, No. CIV.A.3:98-

CV-1288-G, 1999 WL 151667, at * 2-3 (N.D. Tex. Mar. 10, 1999) (finding a sufficient amount

in controversy in plaintiff’s case against their insurance company for breach of contract, fraud,
                                                   2
6873325v1
04805.431
      Case 1:19-cv-00191 Document 1 Filed 04/19/19 Page 3 of 5 PageID #: 3



negligence, gross negligence, bad faith, violations of the Texas Insurance Code, violations of the

Texas Deceptive Trade Practices Act, and mental anguish); Fairmont Travel, Inc. v. George S.

May Int’l Co., 75 F. Supp.2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims and the

potential for recovery of punitive damages for the amount in controversy determination); Chittick

v. Farmers Ins. Exch., 844 F. Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in

controversy after considering the nature of the claims, the types of damages sought and the

presumed net worth of the defendant in a claim brought by the insureds against their insurance

company for actual and punitive damages arising from a claim they made for roof damages).

        11.     This is a civil action in which the claim for relief in Paragraph 7 of Plaintiffs’

petition indicates Plaintiffs are “seeking monetary relief over $100,000 but not more than

$200,000.” Plaintiffs allege that defendant is liable under a residential insurance policy because

Plaintiffs made claims under that policy and defendant wrongfully adjusted and underpaid

Plaintiffs’ claims. This demonstrates that the amount in controversy in this case exceeds the

jurisdictional requirements.

                       III.    THIS REMOVAL IS PROCEDURALLY CORRECT

        12.     Scottsdale received a copy of this lawsuit on March 25, 2019. Thus, Scottsdale is

filing this Notice within the 30-day time period required by 28 U.S.C. § 1446(b).

        13.     Venue is proper in this District and Division under 28 U.S.C. §1446(a) because i)

this District and Division include the county in which the state action has been pending, and ii) a

substantial part of the events giving rise to Plaintiffs’ claims allegedly occurred in this District

and Division.

        14.     Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice.


                                                   3
6873325v1
04805.431
      Case 1:19-cv-00191 Document 1 Filed 04/19/19 Page 4 of 5 PageID #: 4



        15.    Promptly after Scottsdale files this Notice of Removal, written notice of the filing

will be given to Plaintiffs pursuant to 28 U.S.C. §1446(d).

        16.    Promptly after Scottsdale files this Notice of Removal, a true and correct copy of

same will be filed with the District Clerk of the Orange County District Court pursuant to 28

U.S.C. §1446(d).

                                      IV.     CONCLUSION

        17.    Based upon the foregoing, the exhibits submitted in support of this removal, and

other documents filed contemporaneously with this Notice of Removal, Defendant Scottsdale

Insurance Company hereby removes this case to this Court for trial and determination.

                                             Respectfully submitted,

                                             THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                             By:     /s/ George Arnold
                                                    George H. Arnold, Attorney-in-Charge
                                                    State Bar No. 00783559
                                                    garnold@thompsoncoe.com
                                                    Susan Sparks Usery
                                                    State Bar No. 18880100
                                                    susery@thompsoncoe.com
                                                    One Riverway, Suite 1400
                                                    Houston, Texas 77056
                                                    Telephone: (713) 403-8210
                                                    Facsimile: (713) 403-8299

                                             ATTORNEYS FOR DEFENDANT
                                             SCOTTSDALE INSURANCE COMPANY




                                                4
6873325v1
04805.431
      Case 1:19-cv-00191 Document 1 Filed 04/19/19 Page 5 of 5 PageID #: 5



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on April 19, 2019, a true and correct copy of the foregoing
instrument was delivered to all known counsel of record in accordance with the Federal Rules of
Civil Procedure, and any applicable Local Rules, as follows:

John Cash Smith
Christopher S. Smith
SMITH LAW FIRM, PLLC
1006 Green Ave.
Orange, TX 77630
johncash@smithlawfirmtx.com
chris@smithlawfirmtx.com
Attorneys for Plaintiff

                                                   /s/ George Arnold
                                                  George H. Arnold




                                              5
6873325v1
04805.431
